Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/196,828 filed on 03/09/2021. This application is a Continuation of 15/743,226 filed on 01/09/2018 (now patent US 11,019,660 B2), which is a 371 of PCT/EP2016/066232 filed on 07/08/2016. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. UNITED KINGDOM 1512130.4 filed on 07/10/2015, has been made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10, and 12 of US 11,019,660 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 11,019,660 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 11,019,660 B2.  

Instant Application 17/196,828
Patent US 11,019,660 B2
1. A communication apparatus comprising: a sending unit configured to 


send a trigger frame, wherein the trigger frame reserves at least one wireless communication channel to be used by designated apparatuses and notifies the designated apparatuses of a splitting of the reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the designated apparatuses, and 
wherein the trigger frame includes an indicator for each of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories (AC) defined in the 802.11 standard; and 

a receiving unit configured to receive data from the designated apparatuses which respond the trigger frame.  
1. A wireless communication method performed in a wireless network comprising an access point, the wireless communication method comprising: 
reserving, at the access point, at least one wireless communication channel to be used by designated nodes in the wireless network; 
sending a trigger frame to the designated nodes, the trigger frame notifying the designated nodes of a splitting of the reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the designated nodes, 
wherein the trigger frame includes an indicator for each of one or more of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard.
(From 8). determining, from the trigger frame, an indicator associated with a resource unit of the plurality of resource units, the indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard; determining, from local transmitting memory, data having a traffic type corresponding to the determined indicated traffic type of data; and transmitting the determined data to the access point on the associated resource unit.
2. The communication apparatus according to claim 1, wherein the trigger frame reserves at least one wireless communication channel by making other apparatuses set Network Allocation Vector (NAV).  
(From 1). reserving, at the access point, at least one wireless communication channel to be used by designated nodes in the wireless network.
3. The communication apparatus according to claim 1, wherein the selected traffic type is one of the following: ACBK for background data, AC_BE for best-effort data, AC_VI for video applications or AC_VO for voice applications.  
2. The wireless communication method of claim 1, wherein the selected traffic type of data indicated by the each indicator for its respective resource unit is one of the following: AC_BK for background data, AC_BE for best-effort data, AC_VI for video applications or AC_VO for voice applications.
4. The communication apparatus according to claim 1, further comprising: a determination unit configured to determine a frequency of sending a trigger frame based on statistics of a wireless network where the communication apparatus is.  
3. The wireless communication method of claim 1, further comprising determining a frequency of sending a trigger frame including an indicator indicating a traffic type of data, based on network statistics on one or more previous transmission opportunities.
5. The communication apparatus according to claim 4, wherein the statistics include one or more of the following: a number of apparatuses in the wireless network, a number of collisions or a collision ratio occurring during one or more previous transmission opportunities, a distribution of packet sizes received by the communication apparatus, in particular a packet size distribution relative to a maximum packet size, an amount of data transmitted by a plurality of apparatuses of the wireless network, an amount of data transmitted by the plurality of apparatuses of the wireless network for each traffic type from among a plurality of predefined traffic types, and a ratio of medium busyness.  
4. The wireless communication method of claim 3, wherein the network statistics include one or more of the following: a number of nodes registered to the access point in the wireless network, a number of collisions or a collision ratio occurring during the one or more previous transmission opportunities, a distribution of packet sizes received by the access point, in particular a packet size distribution relative to a maximum packet size, an amount of data transmitted by a plurality of nodes of the wireless network, an amount of data transmitted by the plurality of nodes of the wireless network for each traffic type from among a plurality of predefined traffic types, and a ratio of medium busyness.
6. The communication apparatus according to claim 1, further comprising: a determination unit configured to determine a number of resource units indicated by the trigger frame, based on statistics of a wireless network where the communication apparatus is.  
5. The wireless communication method of claim 1, further comprising determining the number of resource units resulting from the splitting of the reserved at least one wireless communication channel in a frequency domain, based on network statistics on one or more previous transmission opportunities.
7. The communication apparatus according to claim 6, wherein the statistics include one or more of the following: a number of apparatuses in the wireless network, a number of collisions or a collision ratio occurring during one or more previous transmission opportunities, a distribution of packet sizes received by the communication apparatus, in particular a packet size distribution relative to a maximum packet size, an amount of data transmitted by a plurality of apparatuses of the wireless network, an amount of data transmitted by the plurality of apparatuses of the wireless network for each traffic type from among a plurality of predefined traffic types, and a ratio of medium busyness.  
4. The wireless communication method of claim 3, wherein the network statistics include one or more of the following: a number of nodes registered to the access point in the wireless network, a number of collisions or a collision ratio occurring during the one or more previous transmission opportunities, a distribution of packet sizes received by the access point, in particular a packet size distribution relative to a maximum packet size, an amount of data transmitted by a plurality of nodes of the wireless network, an amount of data transmitted by the plurality of nodes of the wireless network for each traffic type from among a plurality of predefined traffic types, and a ratio of medium busyness.
8. The communication apparatus according to claim 1, wherein the trigger frame defines various selected traffic types of data for various respective resource units.  
6. The wireless communication method of claim 1, wherein the trigger frame defines various selected traffic types of data for various respective resource units.
9. The communication apparatus according to claim 1, wherein the communication apparatus is an access point.  
(From 1). reserving, at the access point, at least one wireless communication channel to be used by designated nodes in the wireless network;
10. A method performed by a communication apparatus, the method comprising: 


sending a trigger frame, wherein the trigger frame reserves at least one wireless communication channel to be used by designated apparatuses and notifies the designated apparatuses of a splitting of the reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the designated apparatuses, and 
wherein the trigger frame includes an indicator for each of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard; and 
receiving data from the designated apparatuses which respond the trigger frame.  
1. A wireless communication method performed in a wireless network comprising an access point, the wireless communication method comprising: 
reserving, at the access point, at least one wireless communication channel to be used by designated nodes in the wireless network; 
sending a trigger frame to the designated nodes, the trigger frame notifying the designated nodes of a splitting of the reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the designated nodes, 
wherein the trigger frame includes an indicator for each of one or more of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard.
11. A non-transitory computer-readable medium storing executable instructions, which when executed by one or more processors, cause a communication apparatus to perform operations comprising: 

sending a trigger frame, wherein the trigger frame reserves at least one wireless communication channel to be used by designated apparatuses and notifies the designated apparatuses of a splitting of the reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the designated apparatuses, and 
wherein the trigger frame includes an indicator for each of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard; and 
receiving data from the designated apparatuses which respond the trigger frame.  
1. A wireless communication method performed in a wireless network comprising an access point, the wireless communication method comprising: 
reserving, at the access point, at least one wireless communication channel to be used by designated nodes in the wireless network; 
sending a trigger frame to the designated nodes, the trigger frame notifying the designated nodes of a splitting of the reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the designated nodes, 
wherein the trigger frame includes an indicator for each of one or more of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard.
12. A communication apparatus comprising: 


a receiving unit configured to receive a trigger frame from another communication apparatus, wherein the trigger frame reserves at least one wireless communication channel to be used by designated apparatuses and notifies the designated apparatuses of a splitting of the reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the designated apparatuses, and 


wherein the trigger frame includes an indicator for each of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories (AC) defined in the 802.11 standard; and 
a transmitting unit configured to transmit data to the another communication apparatus on one or more resource units in a case where the communication apparatus is designated by the trigger frame.  
1. A wireless communication method performed in a wireless network comprising an access point, the wireless communication method comprising: 
reserving, at the access point, at least one wireless communication channel to be used by designated nodes in the wireless network; 
sending a trigger frame to the designated nodes, the trigger frame notifying the designated nodes of a splitting of the reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the designated nodes, 
wherein the trigger frame includes an indicator for each of one or more of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard.

12. A communication apparatus comprising: 


a receiving unit configured to receive a trigger frame from another communication apparatus, wherein the trigger frame reserves at least one wireless communication channel to be used by designated apparatuses and notifies the designated apparatuses of a splitting of the reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the designated apparatuses, and 
wherein the trigger frame includes an indicator for each of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories (AC) defined in the 802.11 standard; and 





a transmitting unit configured to transmit data to the another communication apparatus on one or more resource units in a case where the communication apparatus is designated by the trigger frame.  
12. A communication device in a wireless network comprising an access point, the communication device being one of a plurality of designated nodes in the wireless network, and the communication device comprising at least one microprocessor configured for carrying out the steps of: 
receiving a trigger frame from the access point, the trigger frame notifying of a splitting of a reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the node, the plurality of resource units also available for use by at least one other node of the designated nodes, 
wherein the trigger frame includes an indicator for each of one or more of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard; 
determining, from the trigger frame, an indicator associated with a resource unit of the plurality of resource units, the indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard; 
determining, from local transmitting memory, data having a traffic type corresponding to the determined indicated traffic type of data; and 
transmitting the determined data to the access point on the resource unit.
13. The communication apparatus according to claim 12, wherein the trigger frame reserves at least one wireless communication channel by making other apparatuses set Network Allocation Vector (NAV).  
(From 12). the trigger frame notifying of a splitting of a reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the node, the plurality of resource units also available for use by at least one other node of the designated nodes.
14. The communication apparatus according to claim 12, wherein the selected traffic type is one of the following: ACBK for background data, AC_BE for best-effort data, AC_VI for video applications or AC_VO for voice applications.  
2. The wireless communication method of claim 1, wherein the selected traffic type of data indicated by the each indicator for its respective resource unit is one of the following: AC_BK for background data, AC_BE for best-effort data, AC_VI for video applications or AC_VO for voice applications.
15. The communication apparatus according to claim 12, wherein the another communication apparatus is an access point.  
(From 12). receiving a trigger frame from the access point.
16. The communication apparatus according to claim 12, further comprising: 











a determination unit configured to determine, from local transmitting memory, data having a traffic type corresponding to the indicated traffic type by the trigger frame, and 
wherein the transmitting unit transmits the determined data.  
8. A wireless communication method performed in a wireless network comprising an access point, the wireless communication method comprising, at a node of a plurality of designated nodes in the wireless network: 
receiving a trigger frame from the access point, the trigger frame notifying of a splitting of a reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the node, the plurality of resource units also available for use by at least one other node of the designated nodes, wherein the trigger frame includes an indicator for each of one or more of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard; 
determining, from the trigger frame, an indicator associated with a resource unit of the plurality of resource units, the indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard; 
determining, from local transmitting memory, data having a traffic type corresponding to the determined indicated traffic type of data; and 
transmitting the determined data to the access point on the associated resource unit.
17. The communication apparatus according to claim 16, wherein the local transmitting memory includes a plurality of transmitting queues, each being associated with a traffic type.  
10. The wireless communication method of claim 8, wherein the local transmitting memory of the node includes a plurality of transmitting queues, each being associated with a dynamic priority value and with a traffic type, and 
the wireless communication method further comprises: successively considering the transmitting queue according to an highest-to-lowest priority value order, until data is sent on a resource unit, and for each transmitting queue successively considered, 
determining whether a resource unit in the wireless communication channel has an associated selected traffic type that corresponds to the traffic type of the transmitting queue currently being considered, and in case of positive determination, transmitting data from the transmitting queue currently being considered on the determined resource unit.
18. The communication apparatus according to claim 12, wherein the transmitting unit transmits data including a plurality of traffic types.  
(From 10). determining whether a resource unit in the wireless communication channel has an associated selected traffic type that corresponds to the traffic type of the transmitting queue currently being considered, and in case of positive determination, transmitting data from the transmitting queue currently being considered on the determined resource unit.
19. A method performed by a communication apparatus, the method comprising: 


receiving a trigger frame from another communication apparatus, wherein the trigger frame reserves at least one wireless communication channel to be used by designated apparatuses and notifies the designated apparatuses of a splitting of the reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the designated apparatuses, and 
wherein the trigger frame includes an indicator for each of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard; and 



transmitting data to the another communication apparatus on one or more resource units in a case where the communication apparatus is designated by the trigger frame.  
12. A communication device in a wireless network comprising an access point, the communication device being one of a plurality of designated nodes in the wireless network, and the communication device comprising at least one microprocessor configured for carrying out the steps of: 
receiving a trigger frame from the access point, the trigger frame notifying of a splitting of a reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the node, the plurality of resource units also available for use by at least one other node of the designated nodes, 
wherein the trigger frame includes an indicator for each of one or more of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard; determining, from the trigger frame, an indicator associated with a resource unit of the plurality of resource units, the indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard; 
determining, from local transmitting memory, data having a traffic type corresponding to the determined indicated traffic type of data; and 
transmitting the determined data to the access point on the resource unit.
20. A non-transitory computer-readable medium storing executable instructions, which when executed by one or more processors, cause a communication apparatus to perform operations comprising: 

receiving a trigger frame from another communication apparatus, wherein the trigger frame reserves at least one wireless communication channel to be used by designated apparatuses and notifies the designated apparatuses of a splitting of the reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the designated apparatuses, and 
wherein the trigger frame includes an indicator for each of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard; and 



transmitting data to the another communication apparatus on one or more resource units in a case where the communication apparatus is designated by the trigger frame.  
12. A communication device in a wireless network comprising an access point, the communication device being one of a plurality of designated nodes in the wireless network, and the communication device comprising at least one microprocessor configured for carrying out the steps of: 
receiving a trigger frame from the access point, the trigger frame notifying of a splitting of a reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the node, the plurality of resource units also available for use by at least one other node of the designated nodes, 
wherein the trigger frame includes an indicator for each of one or more of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard; 
determining, from the trigger frame, an indicator associated with a resource unit of the plurality of resource units, the indicator indicating a traffic type of data selected from the four access categories defined in the 802.11 standard; 
determining, from local transmitting memory, data having a traffic type corresponding to the determined indicated traffic type of data; and transmitting the determined data to the access point on the resource unit.



Regarding claim 1, the instant application recites a set of features from the perspective of a communication apparatus that are included in claim 1 of US 11,019,660 B2 from the perspective of a method. Thus, although the claimed limitations at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application would have been obvious over the reference claim limitations of US 11,019,660 B2.
But claim 1 of US 11,019,660 B2 does not include the feature “a receiving unit configured to receive data from the designated apparatuses which respond the trigger frame”, also recited in the instant application. 
However, claim 8 of US 11,019,660 B2 recites a corresponding feature from the perspective of a method for transmitting data based on a received trigger frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of US 11,019,660 B2, based on the above teaching from claim 8 of US 11,019,660 B2, and broaden the scope to derive the limitations of claim 1 of the instant application, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by transmitting data according to access category in order to enable more efficient use of signaling overhead and available network resources.
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 2 is rejected over claim 1 of US 11,019,660 B2 in view of claim 8 of US 11,019,660 B2 following the same rationale as set forth for the rejection of claim 1. Claim 2 recites a feature that is included in claim 1 of US 11,019,660 B2.

Claim 3 is rejected over claim 2 of US 11,019,660 B2 in view of claim 8 of US 11,019,660 B2 following the same rationale as set forth for the rejection of claim 1. Claim 3 recites the same feature as in claim 2 of US 11,019,660 B2.

Claim 4 is rejected over claim 3 of US 11,019,660 B2 in view of claim 8 of US 11,019,660 B2 following the same rationale as set forth for the rejection of claim 1. Claim 4 recites a feature that is an obvious variant of the corresponding feature in claim 3 of US 11,019,660 B2.

Claim 5 is rejected over claim 4 of US 11,019,660 B2 in view of claim 8 of US 11,019,660 B2 following the same rationale as set forth for the rejection of claim 1. Claim 5 recites the same feature as in claim 4 of US 11,019,660 B2.

Claim 6 is rejected over claim 5 of US 11,019,660 B2 in view of claim 8 of US 11,019,660 B2 following the same rationale as set forth for the rejection of claim 1. Claim 6 recites a feature that is an obvious variant of the corresponding feature in claim 5 of US 11,019,660 B2.

Claim 7 is rejected over claim 4 of US 11,019,660 B2 in view of claim 8 of US 11,019,660 B2 following the same rationale as set forth for the rejection of claim 1. Claim 7 recites the same features as in claim 4 of US 11,019,660 B2.

Claim 8 is rejected over claim 6 of US 11,019,660 B2 in view of claim 8 of US 11,019,660 B2 following the same rationale as set forth for the rejection of claim 1. Claim 8 recites the same feature as in claim 6 of US 11,019,660 B2.

Claim 9 is rejected over claim 1 of US 11,019,660 B2 in view of claim 8 of US 11,019,660 B2 following the same rationale as set forth for the rejection of claim 1. Claim 9 recites a feature that is included in claim 1 of US 11,019,660 B2.

Claim 10 is rejected over claim 1 of US 11,019,660 B2 in view of claim 8 of US 11,019,660 B2 following the same rationale as set forth for the rejection of claim 1. Claim 10 recites features from the perspective of a communication apparatus that are obvious variants of the corresponding features included in claim 1 of US 11,019,660 B2 from the perspective of a method.

Claim 11 is rejected over claim 1 of US 11,019,660 B2 in view of claim 8 of US 11,019,660 B2 following the same rationale as set forth for the rejection of claim 1. Claim 11 recites features from the perspective of a non-transitory computer-readable medium that are obvious variants of the corresponding features included in claim 1 of US 11,019,660 B2 from the perspective of a method.

Claim 12 is rejected over claim 1 of US 11,019,660 B2 in view of claim 8 of US 11,019,660 B2 following the same rationale as set forth for the rejection of claim 1. Claim 12 recites features from the perspective of a communication apparatus that are obvious variants of the corresponding features included in claim 1 of US 11,019,660 B2 from the perspective of a method.

Claims 12-13 and 15 of the instant application merely broaden the scope of claim 12 of US 11,019,660 B2.

Claim 14 is rejected over claim 2 of US 11,019,660 B2 in view of claim 8 of US 11,019,660 B2 following the same rationale as set forth for the rejection of claim 1. Claim 14 recites a feature from the perspective of a communication apparatus that is an obvious variant of the corresponding feature included in claim 2 of US 11,019,660 B2 from the perspective of a method.

Claim 16 of the instant application merely broadens the scope of claim 8 of US 11,019,660 B2. Claim 16 recites features from the perspective of a communication apparatus that are obvious variants of the corresponding features included in claim 8 of US 11,019,660 B2 from the perspective of a method.

Claims 17 and 18 of the instant application merely broaden the scope of claim 10 of US 11,019,660 B2. Claims 17 and 18 recite features from the perspective of a communication apparatus that are obvious variants of the corresponding features included in claim 10 of US 11,019,660 B2 from the perspective of a method.

Claim 19 of the instant application merely broadens the scope of claim 12 of US 11,019,660 B2. Claim 19 recites features from the perspective of a method that are obvious variants of the corresponding features included in claim 12 of US 11,019,660 B2 from the perspective of a communication device.

Claim 20 of the instant application merely broadens the scope of claim 12 of US 11,019,660 B2. Claim 20 recites features from the perspective of a non-transitory computer-readable medium that are obvious variants of the corresponding features included in claim 12 of US 11,019,660 B2 from the perspective of a communication device.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter, and would be allowed if they overcome the nonstatutory double patenting rejections. The prior art of record includes the following documents:
Kwon et al. (US 2013/0336184 A1) 
Chu et al. (US 2015/0146654 A1) 
Horn et al. (US 2015/0003435 A1)
Lu et al. (US 2015/0257168 A1) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471